
	

113 HR 5709 IH: Sanction Iran, Safeguard America Act of 2014
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5709
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Franks of Arizona introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Government Reform, Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To terminate the authority to waive certain provisions of law requiring the imposition of sanctions
			 with respect to Iran, to codify certain sanctions imposed by executive
			 order, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Sanction Iran, Safeguard America Act of 2014 or the SISA Act.
		2.FindingsCongress makes the following findings:
			(1)A nuclear-capable Iran poses a direct and existential threat to the United States, Israel, and
			 allies around the world.
			(2)Iran is a leading state sponsor of terrorism, arming and funding terrorist groups around the world,
			 including by providing material support for the terrorist organization
			 Hamas in its relentless attacks on Israel.
			(3)The Government of Iran has violated United Nations Security Council Resolutions 1696 (2006), 1737
			 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010), relating
			 to Iran’s nuclear program.
			(4)The Government of Iran has received significant economic benefits from the relaxation of economic
			 sanctions pursuant the Joint Plan of Action, signed November 24, 2013, by
			 Iran and by France, Germany, the Russian Federation, the People’s Republic
			 of China, the United Kingdom, and the United States (in this section
			 referred to as the Joint Plan of Action), including increased economic growth, reduced inflation, and a strengthened currency, while
			 making no substantive reductions in its nuclear program.
			(5)Any deal relating to Iran's nuclear weapons program that does not completely dismantle the entire
			 nuclear weapons program would repeat the same mistakes observed with
			 negotiations with North Korea, a totalitarian country that exported its
			 nuclear technology to Syria and has shared similar nuclear and ballistic
			 missile technology with Iran.
			(6)The Agreed Framework between the United States and the Democratic People’s Republic of Korea,
			 signed in Geneva on October 21, 1994, which called for North Korea to
			 freeze and dismantle its nuclear weapons program in exchange for eased
			 sanctions and normalized relations with the United States, should serve as
			 a reminder of previous failed negotiations resulting in billions of
			 dollars made available for the development of nuclear weapons.
			(7)Economic sanctions imposed with respect to Iran are designed for the purpose of ending Iran’s
			 pursuit of a nuclear weapons capability, not of initiating negotiations.
			 Therefore, any easing of sanctions in pursuit of negotiations undermines
			 the purpose of the sanctions, as is demonstrated by the case of North
			 Korea.
			3.Modification and elimination of waiver authorities for certain sanctions with respect to Iran
			(a)Modification of waiver of sanctions relating to the transportation of crude oil from Iran
				(1)In generalSection 9(c)(1)(A) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended by inserting (other than the requirement in paragraph (7) of such section) after section 5(a).
				(2)Termination of waiversAny waiver of the requirement in section 5(a)(7) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note) exercised by the President under section
			 9(c)(1)(A) of such Act shall cease to be in effect on and after the date
			 of the enactment of this Act.
				(b)Elimination of waiver with respect to mandatory sanctions with respect to financial institutions
			 that engage in certain transactions
				(1)In generalSection 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513) is amended—
					(A)by striking subsection (f); and
					(B)by redesignating subsections (g) through (i) as subsections (f) through (h), respectively.
					(2)Termination of waiversAny waiver of the imposition of sanctions exercised by the President under section 104(f) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513(f)), as in effect on the day before the date of the
			 enactment of this Act, shall cease to be in effect on and after such date
			 of enactment.
				(3)Conforming amendments
					(A)Sanctions with respect to financial sector of IranSection 1245(h) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(h))
			 is amended by striking section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(i)) and inserting section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513).
					(B)Expansion of mandatory sanctions with respect to certain financial institutionsSection 104A(d)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513b(d)(2)) is amended by striking section 104(i) and inserting section 104.
					(C)Definitions for Iran Freedom and Counter-Proliferation Act of 2012Section 1242(a)(5) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801(a)(5))
			 is amended by striking section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(i)) and inserting section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513).
					(c)Elimination of waiver of sanctions with respect to the financial sector of Iran
				(1)In generalSection 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d))
			 is amended by striking paragraph (5).
				(2)Termination of waiversAny waiver exercised by the President under section 1245(d)(5) of the National Defense
			 Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(5)), as in
			 effect on the day before the date of the enactment of this Act, shall
			 cease to be in effect on and after such date of enactment.
				(d)Elimination of waiver of sanctions with respect to persons that support or conduct certain
			 transactions with Iran's Revolutionary Guard Corps or other sanctioned
			 persons
				(1)In generalSection 302 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742) is
			 amended by—
					(A)striking subsections (d) and (e); and
					(B)redesignating subsection (f) as subsection (d).
					(2)Termination of waiversAny waiver exercised by the President under subsection (d) or (e) of section 302 of the Iran Threat
			 Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742(d)), as in
			 effect on the day before the date of the enactment of this Act, shall
			 cease to be in effect on and after such date of enactment.
				(e)Elimination of waiver of sanctions with respect to the energy, shipping, and shipbuilding sectors
			 of Iran
				(1)In generalSection 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803) is amended
			 by striking subsection (i).
				(2)Termination of waiversAny waiver of the imposition of sanctions under section 1244(i) of the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8803(i)), as in effect on the
			 day before the date of the enactment of this Act, shall cease to be in
			 effect on and after such date of enactment.
				(f)Elimination of waiver of sanctions with respect to the sale, supply, or transfer of certain
			 materials to or from Iran
				(1)In generalSection 1245 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8804) is amended—
					(A)by striking subsection (g); and
					(B)by redesignating subsection (h) as subsection (g).
					(2)Termination of waiversAny waiver of the imposition of sanctions under section 1245(g) of the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8804(g)), as in effect on the
			 day before the date of the enactment of this Act, shall cease to be in
			 effect on and after such date of enactment.
				(g)Elimination of waiver of sanctions with respect to the provision of underwriting services or
			 insurance or reinsurance for activities or persons with respect to which
			 sanctions have been imposed
				(1)In generalSection 1246 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8805) is amended
			 by striking subsection (e).
				(2)Termination of waiversAny waiver of the imposition of sanctions under section 1246(e) of the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8805(e)), as in effect on the
			 day before the date of the enactment of this Act, shall cease to be in
			 effect on and after such date of enactment.
				(h)Elimination of waiver of sanctions with respect to foreign financial institutions that facilitate
			 financial transactions on behalf of specially designated nationals
				(1)In generalSection 1247 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8806) is amended
			 by striking subsection (f).
				(2)Termination of waiversAny waiver of the imposition of sanctions under section 1247(f) of the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8806(f)), as in effect on the
			 day before the date of the enactment of this Act, shall cease to be in
			 effect on and after such date of enactment.
				(i)Technical amendmentSection 1253(c) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8809(c)) is
			 amended, in the matter preceding paragraph (1), by striking , and, as appropriate, instead of sections 1244(i), 1245(g), and 1246(e) of this Act.
			4.Sanctions with respect to purchase, acquisition, sale, transport, or marketing of petroleum,
			 petroleum products, or petrochemical products from Iran
			(a)In generalSubtitle B of title II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C.
			 8721 et seq.) is amended—
				(1)by redesignating sections 222, 223, and 224 as sections 225, 226, and 227, respectively; and
				(2)by inserting after section 221 the following:
					
						222.Imposition of sanctions with respect to purchase, acquisition, sale, transport, or marketing of
			 petroleum, petroleum products, and petrochemical products from Iran
							(a)Limitations on correspondent and payable-Through accountsThe President shall prohibit the opening, and prohibit or impose strict conditions on the
			 maintaining, in the United States of a correspondent account or a
			 payable-through account by a foreign financial institution that the
			 President determines has knowingly conducted or facilitated any
			 significant financial transaction, on or after July 31, 2012—
								(1)for the purchase, acquisition, sale, transport, or marketing of petroleum or petroleum products
			 from Iran; or
								(2)for the purchase, acquisition, sale, transport, or marketing of petrochemical products from Iran.
								(b)Application of sanctions from Iran Sanctions Act of 1996The President shall impose on a person one or more of the sanctions described in section 6(a) of
			 the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)
			 upon determining that the person knowingly, on or after July 31, 2012,
			 engaged in a significant transaction for the purchase, acquisition, sale,
			 transport, or marketing of—
								(1)petroleum or petroleum products from Iran; or
								(2)petrochemical products from Iran.
								(c)ApplicabilitySubsections (a)(1) and (b)(1) shall apply with respect to a person only if—
								(1)the President determines under subparagraphs (B) and (C) of paragraph (4) of section 1245(d) of the
			 National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C.
			 8513a(d)) that there is a sufficient supply of petroleum and petroleum
			 products from countries other than Iran to permit a significant reduction
			 in the volume of petroleum and petroleum products purchased from Iran by
			 or through foreign financial institutions; and
								(2)an exception under subparagraph (D) of that paragraph from the imposition of sanctions under
			 paragraph (1) of that section does not apply with respect to the country
			 with primary jurisdiction over the person.
								(d)DefinitionsIn this section:
								(1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
								(2)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H),
			 (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States
			 Code.
								(3)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section
			 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment
			 Act of 2010 (22 U.S.C. 8513).
								(4)PetroleumThe term petroleum means a mixture of hydrocarbons that exists in liquid phase in natural underground reservoirs and
			 remains liquid at atmospheric pressure after passing through surface
			 separating facilities.
								(5)Petroleum products
									(A)In generalThe term petroleum products includes unfinished oils, liquefied petroleum gases, pentanes plus, aviation gasoline, motor
			 gasoline, naphtha-type jet fuel, kerosene-type jet fuel, kerosene,
			 distillate fuel oil, residual fuel oil, petrochemical feedstocks, special
			 naphthas, lubricants, waxes, petroleum coke, asphalt, road oil, still gas,
			 and miscellaneous products obtained from the processing of crude oil
			 (including lease condensate), natural gas, and other hydrocarbon
			 compounds.
									(B)ExceptionThe term petroleum products does not include natural gas, liquefied natural gas, biofuels, methanol, and other non-petroleum
			 fuels.
									(6)Petrochemical productsThe term petrochemical products includes any aromatic, olefin, and synthesis gas, and any of derivatives of such a gas, including
			 ethylene, propylene, butadiene, benzene, toluene, xylene, ammonia,
			 methanol, and urea.
								223.Imposition of sanctions with respect to support for the National Iranian Oil Company, the Naftiran
			 Intertrade Company, or the Central Bank of IranThe President shall block and prohibit all transactions in property and interests in property of a
			 person the President determines has, on or after July 31, 2012, materially
			 assisted, sponsored, or provided financial, material, or technological
			 support for, or goods or services in support of, the National Iranian Oil
			 Company, the Naftiran Intertrade Company, or the Central Bank of Iran if
			 such property and interests in property are in the United States, come
			 within the United States, or are or come within the possession or control
			 of a United States person.
						224.Imposition of sanctions with respect to support for the purchase of United States bank notes or
			 precious metals by the Government of IranThe President shall block and prohibit all transactions in property and interests in property of a
			 person the President determines has, on or after July 31, 2012, materially
			 assisted, sponsored, or provided financial, material, or technological
			 support for, or goods or services in support of, the purchase or
			 acquisition of United States bank notes or precious metals by the
			 Government of Iran, if such property and interests in property are in the
			 United States, come within the United States, or are or come within the
			 possession or control of a United States person..
				(b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended
			 by striking the items relating to sections 222, 223, and 224 and inserting
			 the following:
				
					
						Sec. 222. Imposition of sanctions with respect to purchase, acquisition, sale, transport, or
			 marketing of petroleum, petroleum products, and petrochemical products
			 from Iran.
						Sec. 223. Imposition of sanctions with respect to support for the National Iranian Oil Company, the
			 Naftiran Intertrade Company, or the Central Bank of Iran.
						Sec. 224. Imposition of sanctions with respect to support for the purchase of United States bank
			 notes or precious metals by the Government of Iran.
						Sec. 225. Sense of Congress and rule of construction relating to certain authorities of State and
			 local governments.
						Sec. 226. Government Accountability Office report on foreign entities that invest in the energy
			 sector of Iran or export refined petroleum products to Iran.
						Sec. 227. Reporting on the importation to and exportation from Iran of crude oil and refined
			 petroleum products..
			5.Imposition of sanctions with respect to transactions with specially designated nationals and with
			 respect to the automotive sector of Iran
			(a)In generalThe Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 1241 et seq.) is amended by
			 inserting after section 1247 the following:
				
					1247A.Imposition of sanctions with respect to certain transactions with specially designated nationals
						(a)Blocking of propertyThe President shall block and prohibit all transactions in property and interests in property of a
			 person the President determines has, on or after June 1, 2013, materially
			 assisted, sponsored, or provided financial, material, or technological
			 support for, or goods or services in support of, any person specified in
			 subsection (b) if such property and interests in property are in the
			 United States, come within the United States, or are or come within the
			 possession or control of a United States person.
						(b)Persons specifiedA person specified in this subsection is any person as follows:
							(1)Any Iranian person included on the list of specially designated nationals and blocked persons
			 maintained by the Office of Foreign Assets Control of the Department of
			 the Treasury (other than an Iranian depository institution whose property
			 and interests in property are blocked solely pursuant to Executive Order
			 13599 (78 Fed. Reg. 33,951)).
							(2)Any person included on such list whose property and interests in property are blocked pursuant to
			 subsection (a) or Executive Order 13599 (other than an Iranian depository
			 institution whose property and interests in property are blocked solely
			 pursuant to Executive Order 13599).
							1247B.Imposition of sanctions with respect to the automotive sector of Iran
						(a)In generalThe President shall impose sanctions described in one or more of paragraphs (1), (2), (4), (5),
			 (10), and (11) of section 6(a) of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note) with respect to a person that the
			 President determines has, on or after June 1, 2013, knowingly engaged in a
			 significant financial transaction for the sale, supply, or transfer to
			 Iran of significant goods or services used in connection with the
			 automotive sector of Iran.
						(b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the
			 maintaining, in the United States of a correspondent account or a
			 payable-through account by a foreign financial institution that the
			 President determines has, on or after June 1, 2013, knowingly facilitated
			 a significant financial transaction for the sale, supply, or transfer to
			 Iran of significant goods or services used in connection with the
			 automotive sector of Iran.
						1247C.Certification required for government contracts with persons in automotive sector of any country
						(a)Modification of Federal Acquisition RegulationNot later than 30 days after the date of the enactment of the Sanction Iran, Safeguard America Act of 2014, the Federal Acquisition Regulation shall be revised to require a certification from each person
			 described in subsection (b) that is a prospective contractor that the
			 person, and any person owned or controlled by the person—
							(1)has not, in the previous 90 days, conducted any transaction with an Iranian person or any entity
			 owned or controlled by an Iranian person; and
							(2)does not have a business relationship with the Government of Iran.
							(b)Persons describedA person described in this subsection is a person that is part of the automotive sector of any
			 foreign country.
						(c)Remedies
							(1)In generalIf the head of an executive agency determines that a person has submitted a false certification
			 under subsection (a) on or after the date on which the revision of the
			 Federal Acquisition Regulation required by this subsection becomes
			 effective, the head of that executive agency shall terminate a contract
			 with such person or debar or suspend such person from eligibility for
			 Federal contracts for a period of not less than 2 years. Any such
			 debarment or suspension shall be subject to the procedures that apply to
			 debarment and suspension under the Federal Acquisition Regulation under
			 subpart 9.4 of part 9 of title 48, Code of Federal Regulations.
							(2)Inclusion on list of parties excluded from Federal procurement and nonprocurement programsThe Administrator of General Services shall include on the List of Parties Excluded from Federal
			 Procurement and Nonprocurement Programs maintained by the Administrator
			 under part 9 of the Federal Acquisition Regulation each person that is
			 debarred, suspended, or proposed for debarment or suspension by the head
			 of an executive agency on the basis of a determination of a false
			 certification under paragraph (1).
							(d)Clarification regarding certain productsThe remedies set forth in subsection (c) shall not apply with respect to the procurement of
			 eligible products, as defined in section 308(4) of the Trade Agreements
			 Act of 1974 (19 U.S.C. 2518(4)), of any foreign country or instrumentality
			 designated under section 301(b) of that Act (19 U.S.C. 2511(b)).
						(e)Rule of constructionThis section shall not be construed to limit the use of other remedies available to the head of an
			 executive agency or any other official of the Federal Government on the
			 basis of a determination of a false certification under subsection (a).
						(f)ApplicabilityThe revisions to the Federal Acquisition Regulation required under subsection (a) shall apply with
			 respect to contracts for which solicitations are issued on or after the
			 date of the enactment of the Sanction Iran, Safeguard America Act of 2014.
						(g)Government Accountability Office reportNot later than 30 days after the date of the enactment of the Sanction Iran, Safeguard America Act of 2014, and every 30 days thereafter, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a list of all persons that are part
			 of the automotive sector of any foreign country that—
							(1)during the 30-day period preceding the submission of the report, have conducted a transaction with
			 an Iranian person or any entity owned or controlled by an Iranian person;
			 or
							(2)have a business relationship with the Government of Iran.
							(h)DefinitionsIn this section:
							(1)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.
							(2)Federal Acquisition RegulationThe term Federal Acquisition Regulation means the regulation issued pursuant to section 1303(a)(1) of title 41, United States Code..
			(b)DefinitionsSection 1242 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801) is amended—
				(1)in subsection (a)—
					(A)by redesignating paragraphs (7) through (14) as paragraphs (9) through (16), respectively;
					(B)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and
					(C)by inserting after paragraph (2) the following:
						
							(3)Automotive sectorThe term automotive sector means, with respect to a country, the following:
								(A)The manufacturing or assembling in that country of vehicles, including passenger cars, trucks,
			 buses, minibuses, pick-up trucks, and motorcycles.
								(B)The manufacturing in that country of original equipment relating to such vehicles.
								(C)The manufacturing in that country of after-market parts relating to such vehicles.; and
					(D)by inserting after paragraph (7), as redesignated by subparagraph (B), the following:
						
							(8)Iranian depository institutionThe term Iranian depository institution means an entity that—
								(A)is—
									(i)organized under the laws of Iran or any jurisdiction within Iran, including a foreign branch of
			 such an institution;
									(ii)located in Iran;
									(iii)owned or controlled by the Government of Iran; or
									(iv)owned or controlled by an entity described in clause (i), (ii), or (iii); and
									(B)is engaged primarily in the business of banking, as determined by the Secretary of the Treasury.; and
					(2)in subsection (b)—
					(A)by striking financial transactions or financial services and inserting financial transactions, financial services, goods, or other services; and
					(B)by inserting , with respect to financial transactions or financial services, after including.
					6.Expansion of sanctions with respect to foreign financial institutions that facilitate financial
			 transactions with specially designated nationalsSection 1247(a) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8806(a)) is
			 amended by striking the President determines has and all that follows through the period at the end and inserting “the President determines has—
			
				(1)on or after the date that is 180 days after the date of the enactment of this Act, knowingly
			 facilitated a significant financial transaction on behalf of any Iranian
			 person included on the list of specially designated nationals and blocked
			 persons maintained by the Office of Foreign Assets Control of the
			 Department of the Treasury (other than an Iranian financial institution
			 described in subsection (b)); or
				(2)on or after June 1, 2013, knowingly facilitated a significant financial transaction on behalf of
			 any person included on such list whose property and interests in property
			 are blocked pursuant to section 1247A or Executive Order 13599 (78 Fed.
			 Reg. 33,951) (other than an Iranian depository institution whose property
			 and interests in property are blocked solely pursuant to Executive Order
			 13599)..
		7.Termination of loophole allowing importation of refined petroleum products made from Iranian origin
			 crude oil
			(a)In generalSection 103(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8512(b)(1)) is amended by adding at the end the following:
				
					(C)Application to refined petroleum products made from Iranian origin crude oilThe prohibition in subparagraph (A) includes a prohibition on the importation into the United
			 States of refined petroleum products produced using Iranian origin crude
			 oil without regard to whether such crude oil was commingled with crude oil
			 not of Iranian origin during the process of producing the refined
			 petroleum products..
			(b)Termination of regulatory exceptions
				(1)In generalSection 103(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8512(d)) is amended to read as follows:
					
						(d)Regulatory authority
							(1)In generalThe President shall prescribe regulations to carry out this section.
							(2)Prohibition on regulatory exceptionsNo exception to the prohibition under subsection (b)(1) may be made by regulation..
				(2)Termination of exceptionsAny regulatory exception to the prohibition under section 103(b)(1) of the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C.
			 8512(b)(1)) in effect on the day before the date of the enactment of this
			 Act shall cease to be in effect on and after such date of enactment.
				8.Applicability of sanctions with respect to petroleum transactions
			(a)In generalSection 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C.
			 8513a(d)(4)(D)(i)) is amended—
				(1)in subclause (I), by striking reduced reduced its volume of crude oil purchases from Iran and inserting reduced the volume of its purchases of petroleum from Iran or of Iranian origin; and
				(2)in subclause (II), by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin.
				(b)DefinitionsSection 1245(h) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(h))
			 is amended—
				(1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and
				(2)by inserting after paragraph (2) the following:
					
						(3)Iranian originThe term Iranian origin, with respect to petroleum, means extracted, produced, or refined in Iran.
						(4)PetroleumThe term petroleum includes crude oil, lease condensates, fuel oils, and other unfinished oils..
				(c)Conforming amendmentsSection 102(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8712(b))
			 is amended—
				(1)in paragraph (3)—
					(A)by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin; and
					(B)by striking as amended by section 504,; and
					(2)in paragraph (4), by striking crude oil purchases and inserting purchases of petroleum from Iran or of Iranian origin.
				(d)Effective dateThe amendments made by this section shall apply with respect to determinations under section
			 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year
			 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) on or after the date that is 90 days
			 after the date of the enactment of this Act.
			9.Sanctions with respect to proliferators of weapons of mass destruction
			(a)In generalThe President shall block and prohibit all transactions in property and interests in property of a
			 person the President determines knowingly, on or after June 29, 2005,
			 provides, or attempts to provide, financial, material, technological or
			 other support for, or goods or services in support of, any activity or
			 transaction described in subsection (b) or any person whose property and
			 interests in property are blocked pursuant to Executive Order 13382 (70
			 Fed. Reg. 38,567; relating to blocking property of weapons of mass
			 destruction proliferators and their supporters), if such property and
			 interests in property are in the United States, come within the United
			 States, or are or come within the possession or control of a United States
			 person.
			(b)Activities and transactions describedAn activity or transaction described in this subsection is an activity or transaction that has
			 materially contributed to, or poses a risk of materially contributing to,
			 the proliferation of weapons of mass destruction or the means of delivery
			 of such weapons (including missiles capable of delivering such weapons),
			 including any efforts to manufacture, acquire, possess, develop,
			 transport, transfer or use such weapons or means of delivery, by any
			 person or foreign country the President determines to be of proliferation
			 concern.
			(c)United States person definedIn this section, the term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8511).
			10.Prohibition on funding for negotiations with Iran without consent of CongressNo funds authorized to be appropriated for fiscal year 2014 or any fiscal year thereafter may be
			 obligated or expended to participate in a diplomatic negotiation with Iran
			 until the date of the enactment of a joint resolution certifying that—
			(1)the Government of Iran has freed all American prisoners of conscience who are being unjustly held
			 in Iranian jails;
			(2)the Government of Iran is complying with all inspections conducted by the International Atomic
			 Energy Agency to fulfill its obligations under the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and
			 Moscow July 1, 1968, and entered into force March 5, 1970 (commonly known
			 as the Nuclear Non-Proliferation Treaty), to which Iran is a party; and
			(3)the United States can verifiably determine, through certification by the International Atomic
			 Energy Agency, that the Government of Iran—
				(A)has dismantled its nuclear program in its entirety, including all centrifuges, capabilities, and
			 facilities for enrichment and reprocessing of uranium and plutonium;
				(B)has relinquished all stockpiles of enriched uranium; and
				(C)does not have any ballistic missiles with a range of 300 kilometers or more and a payload of 500
			 kilograms or more and has dismantled its research and development programs
			 for such weapons;
				(4)the Secretary of the Treasury no longer finds that the Central Bank of Iran is a financial
			 institution of primary money laundering concern pursuant to section 5318A
			 of title 31, United States Code; and
			(5)the Government of Iran has demonstrated its renunciation of state-sponsored terrorism by
			 acknowledging its participation in, assisting the investigation, if any,
			 into, relinquishing any suspects currently harbored by the Government of
			 Iran, and accepting legal responsibility for—
				(A)the bombing of the Israeli embassy in Buenos Aires, Argentina, on March 17, 1992;
				(B)the bombing of the World Trade Center in New York on February 26, 1993;
				(C)the bombing of the Asociación Mutual Israelita Argentina Jewish Community Center in Buenos Aires,
			 Argentina, on July 18, 1994; and
				(D)the bombing of the Khobar Towers in Khobar, Saudi Arabia, on June 25, 1996.
				
